DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 8, 10, 12 and 17 are objected to because of the following informalities:   
Claim 2 recites the limitation “wherein the krypton (Kr) content of the multilayer reflective film is not more than 3 at%” in lines 1-2. 
However, there is lack of clarity for the limitation “the krypton (Kr) content of the multilayer reflective film is not more than 3 at%.”  What does at% means? Does it mean the Kr content in the multilayer of the reflective film not more than 3%? What does this percentage content entails? Is it the molar content? Is it ionic content? Is it molecular mass content? Appropriate correction is required.
Claim 8 recites the limitation “wherein the low refractive index layers are molybdenum (Mo) layers, the high refractive index layers are silicon (Si) layers, and wherein, in the multilayer reflective film, the ratio of krypton (Kr) content in at% to silicon (Si) content in at% is not more than 0.06” in lines 1-5. 
	However, there is lack of clarity for the limitation “the ratio of krypton (Kr) content in at% to silicon (Si) content in at% is not more than 0.06.” What does at% means? Does it mean that the ratio Kr:Si content is 0.06%? Normally the ratio has no units. Does it mean the percentage content of Kr to the percentage content Si is 0.06? and etc. Appropriate correction is required.
	Claims 10, 12 and 17 are objected for the same ground as set forth above for claims 2 and 8. 
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the multilayer reflective film contains krypton (Kr),” as recited in claims 1, 5 and 6 respectively.
Claims 2-4 and 7-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claims 1, 5 and 6, Kandaka et al. (US 2006/0192147) disclose multilayer reflective layer comprises Mo/Si alternatively formed and stacked using Kr as sputter gas. However, Kandaka do not disclose the multilayer reflective film contains krypton (Kr). 
KIM et al. (US 2014/0227635) also disclose multilayer reflective layer comprises Mo/Si alternatively formed and stacked. However, KIM et al. do not mention use of Kr as sputter gas as well as do not disclose the multilayer reflective film contains krypton (Kr).
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either taken alone or in combination. 
	
Conclusion
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 10, 2022